 



Exhibit 10.1
FOURTH AMENDMENT TO LEASE
     THIS FOURTH AMENDMENT TO LEASE (the “Fourth Amendment”), is made as of
November 15, 2005 (the “Effective Date”), by and between ARE-METROPOLITAN GROVE
I, LLC, a Delaware limited liability company (“Landlord”), and DIGENE
CORPORATION, a Delaware corporation (“Tenant”).
RECITALS
     A. Pursuant to that certain Lease dated as of March 2, 1998, by and between
Landlord and Tenant, as amended by that certain First Amendment to Lease and
Work Letter, dated June 30, 1998, as further amended by that certain Second
Amendment to Lease and Work Letter, dated as of July 7, 1999, and as further
amended by that certain Third Amendment to Lease Agreement (the “Third
Amendment”), dated October 31, 2001 (as amended, the “Lease”), Landlord leased
to Tenant that certain premises (the “Original Demised Premises”) located within
the building (the “Building”) at 1201 Clopper Road, Gaithersburg, Maryland (with
the Land, as defined in the Lease, the “Property”) and more particularly
described in the Lease. The Property is part of the “Project” known as
Alexandria Technology Center—Gaithersburg I, more particularly described in the
Lease. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Lease.
     B. The Original Demised Premises initially comprised 92,990 rentable square
feet, but has been expanded to increase its size by 17,435 rentable square feet
(the “First Expansion”), for a total of 110,425 rentable square feet, but Annual
Base Rent under the Lease is calculated as if the Original Demised Premises
comprised 120,100 rentable square feet. As used in this Fourth Amendment, the
Original Demised Premises shall be deemed to include the First Expansion.
     C. Tenant desires to expand the Original Demised Premises by constructing
two additions to the Building which will comprise, in the aggregate,
approximately 33,160 additional rentable square feet. The first addition shall
be located at the north end of the Building and will contain two stories of
approximately 22,570 rentable square feet, in the aggregate, (the “North
Expansion”), and the second addition shall be located at the east end of the
Building and shall contain two stories of approximately 10,590 rentable square
feet, in the aggregate (the “East Expansion”) (the North Expansion and the East
Expansion collectively, the “Expansion Space”).
     D. Landlord and Tenant desire to amend the Lease to, among other things,
permit Tenant to construct the Expansion Space, and to add the Expansion Space
to the Original Demised Premises demised under the Lease.
AGREEMENT
     Now, therefore, the parties hereto agree that the Lease is amended as
follows:
     1. Demising of Expansion Space. As of the Effective Date, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the Expansion Space, and
the Original

 



--------------------------------------------------------------------------------



 



Demised Premises shall be deemed modified to include the Expansion Space. The
Expansion Space is more fully described on Exhibit A attached hereto and
incorporated herein. The Original Demised Premises, as expanded to include the
Expansion Space, shall for purposes of the Lease be deemed to mean the “Demised
Premises”. The Expansion Space comprises 33,160 rentable square feet, and Annual
Base Rent for the Expansion Space, the Shell Allowance, and the Additional TI
Allowance shall be calculated as if the Expansion Space comprised 33,160
rentable square feet, subject to a one time remeasurement of the Expansion Space
as set forth below in this Section 1. As of the Effective Date, the Demised
Premises shall be deemed to comprise 143,585 rentable square feet (calculated as
92,990 rentable square feet originally demised, plus 17,435 rentable square from
the First Expansion, plus 33,160 rentable square feet of the Expansion Space).
Upon Substantial Completion of the Expansion Space, Landlord shall cause the TI
Architect (as defined in the Expansion Space Work Letter, attached hereto) to
remeasure the Expansion Space in accordance with current BOMA standards for
single tenant properties (the “Remeasurement”). The cost of the Remeasurement
shall be paid from the TI Fund, as defined in Section 6 of the Expansion Space
Work Letter attached hereto. The results of the remeasurement by the TI
Architect shall be conclusive between the parties, and if necessary, the
calculation of Annual Base Rent, Tenant’s Pro Rata Share of Project Operating
Expenses, the Shell Allowance, and the Additional TI Allowance shall be
recalculated on the basis of the actual size of the Expansion Space, and the
parties shall confirm such calculations in writing.
     Notwithstanding anything herein to the contrary, Tenant’s continuing right
to lease and construct the Expansion Space is subject to the condition that on
or before May 1, 2006, Commencement of Construction (as defined below) of the
Expansion Space shall have occurred, and if as of such date, Commencement of
Construction has not occurred, then Landlord shall have the right, in Landlord’s
sole discretion, exercisable by delivering written notice to Tenant, to
terminate Tenant’s right to lease and construct the Expansion Space. Upon
delivery of such notice, all of the terms of this Fourth Amendment shall be null
and void, including without limitation Landlord’s obligation hereunder to
provide the Expansion Space TI Allowance and the Additional Expansion Space TI
Allowance, Landlord’s obligation to provide parking for the Expansion Space as
set forth in Section 8 hereof, and Landlord’s obligation to make the Lot Line
Adjustment (although in such event, nothing herein shall be deemed to prevent
Landlord from making the Lot Line Adjustment, if Landlord so determines in its
sole discretion). In the event Landlord exercises its right to terminate
Tenant’s right to lease and construct the Expansion Space as set forth in this
Section 1 of this Fourth Amendment, then as of the date of Landlord’s notice,
the rentable area of the Demised Premises shall be reduced by 23,485 rentable
square feet, and shall thereafter be deemed to be 120,100 rentable square feet.
     Thereafter, Tenant shall have no further right to lease or construct the
Expansion Space. For purposes of this Section 1, “Commencement of Construction”
shall mean that Tenant shall have commenced in a material way the actual on-site
work of construction of the Tenant Improvements (as defined in the Expansion
Space Work Letter), that the TI Contractor (as defined in the Expansion Space
Work Letter) shall be on-site and proceeding without material interruption to
complete the work of the Tenant Improvements, that Tenant shall have funded the
Excess TI Costs, and that Tenant shall have made actual expenditure of at least
10% of the costs set forth in the Budget.

-2-



--------------------------------------------------------------------------------



 



     2. Construction of Expansion Space. Landlord and Tenant agree that the
Expansion Space shall be constructed by Tenant in accordance with the terms and
conditions set forth in the Work Letter attached hereto as Exhibit B and
incorporated herein by reference (the “Expansion Space Work Letter”).
     3. Expansion Space Tenant Improvement Allowance.
          (a) Landlord shall provide to Tenant a tenant improvement allowance in
an amount equal to $75.00 per rentable square foot of the Expansion Space, up to
a maximum amount of $2,487,000.00 (“Shell Allowance”), which may be used by
Tenant pay the costs to construct the shell building of the Expansion Space, as
more specifically set out in the Expansion Space Work Letter. The Shell
Allowance is calculated at the rate of $75.00 per rentable square foot
multiplied by 33,160 rentable square feet, and is subject to change upon the
Remeasurement as set forth in Section 1.
          (b) In addition, Landlord shall provide Tenant, at Tenant’s election,
an additional tenant improvement allowance (the “Additional TI Allowance”) in an
amount up to $100.00 per rentable square foot of the Expansion Space, up to a
maximum amount of $3,316,000.00 in the aggregate, for Tenant’s use in connection
with the construction and installation of the remainder of the Expansion Space,
as more specifically set out in the Expansion Space Work Letter. Any portion of
the Additional TI Allowance used by Tenant shall be repaid to Landlord as
Expansion Improvement Rent (as defined below). The Additional TI Allowance is
calculated at the rate of $100.00 per rentable square foot multiplied by 33,160
rentable square feet, and is subject to change upon the Remeasurement as set
forth in Section 1.
          (c) The Shell Allowance and Additional TI Allowance shall be
administered, disbursed and used in accordance with the terms and conditions of
the Expansion Space Work Letter. In no event shall Tenant use any portion of the
Shell Allowance or the Additional TI Allowance to further improve, alter or
otherwise renovate any part of the Original Demised Premises, other than as
designated in the TI Design Drawings and the TI Construction Drawings, prepared
by the TI Architect as more fully set forth in the Expansion Space Work Letter.
     4. Term. The Term of the Lease (for both the Original Demised Premises and
the Expansion Space) shall be extended continuously for a period of ten
(10) years (the “Extension Term”) commencing on Expansion Space Rent
Commencement Date (defined below) and expiring on the tenth anniversary of the
last day of the month in which the Expansion Space Rent Commencement Date occurs
(the “Extension Term Expiration Date”). For purposes of the Lease, the “Term” of
the Lease is modified to mean the period from the Term Commencement Date through
the Extension Term Expiration Date, subject to termination or extension as
otherwise provided in the Lease.
     5. Annual Base Rent.
          (a) Commencing on the earlier to occur of (i) Substantial Completion
(as defined in the Expansion Space Work Letter) of the Expansion Space or
(ii) September 20, 2006, (the “Expansion Space Rent Commencement Date”), Tenant
shall pay Annual Base Rent with respect to the Expansion Space, in Monthly
Rental Installments of $42,831.67 per month,

-3-



--------------------------------------------------------------------------------



 



computed on the basis of $15.50 per annum per rentable square foot of the
Expansion Space multiplied by 33,160 rentable square feet (subject to adjustment
upon the Remeasurement).
          (b) On each Adjustment Date during the Extension Term, Annual Base
Rent on the Expansion Space shall be increased by 2.5%, provided that on the
first Adjustment Date following the Expansion Space Rent Commencement Date,
Annual Base Rent on the Expansion Space shall be increased by that number
resulting from multiplying 2.5% by a fraction, the numerator of which is the
actual number of days between the Expansion Rent Commencement Date and the first
Adjustment Date and the denominator of which is 365.
          (c) Commencing on the Expansion Space Rent Commencement Date, Tenant’s
Pro Rata Share of Project Operating Expenses shall be increased to 40.53% (based
on 143,585 rentable square feet in the Demised Premises, and 354,258 rentable
square feet in the Project).
          (d) Annual Base Rent on the Original Demised Premises shall continue
to be payable according to the rent schedule attached as Exhibit A to the Third
Amendment through December 31, 2009. On January 1, 2010, and on each Adjustment
Date thereafter during the Extension Term, Annual Base Rent on the Original
Demised Premises shall be increased by 2.5%.
          (e) “Adjustment Date” shall mean January 1 of any year during the
Extension Term.
     6. Improvement Rent. In the event Tenant elects to receive the Additional
TI Allowance, Tenant agrees to pay to Landlord, as Additional Rent, Expansion
Space Improvement Rent as set forth in this Section 6. As of the Expansion Space
Rent Commencement Date, the amount of the Additional TI Allowance actually
disbursed shall be amortized over the Extension Term with nine percent (9%)
annual interest. “Expansion Space Improvement Rent” shall mean the monthly
amortized amount of such amortization, which shall be due and payable monthly by
Tenant in the same manner as set forth in the Lease for the payment of Annual
Base Rent. Expansion Space Improvement Rent shall not be subject to annual
adjustment on any Adjustment Date. For purposes of the Lease, the term
“Improvement Rent” shall hereinafter include the Expansion Space Improvement
Rent. In the event of a termination of the Lease prior to the Extension Term
Expiration Date, the full unamortized amount of the Additional TI Allowance
shall be automatically due and payable as Additional Rent by Tenant. In
addition, the Shell Allowance shall be amortized in the same manner as the
Additional TI Allowance, but the monthly amount of such amortization shall not
be payable by Tenant. If the Lease is terminated prior to the Extension Term
Expiration Date, then the full unamortized amount of the Shell Allowance shall
be automatically due and payable as Additional Rent.
     7. Density. The parties acknowledge that the Expansion Space will increase
the floor area ratio density for the Property beyond that which is permitted by
applicable law. The parties further acknowledge that Landlord’s affiliate,
ARE-30 West Watkins, LLC, a Delaware limited liability company (“Landlord’s
Affiliate”) is the owner of real property which is part of the Project and
adjacent to the Property, at an address commonly known as 30 West Watkins

-4-



--------------------------------------------------------------------------------



 



Mill Road (the “Adjacent Property”). Landlord, Landlord’s Affiliate and Tenant
shall cooperate to adjust the location of the property line between the Adjacent
Property and the Property (the “Lot Line Adjustment”) in order to increase the
floor area ratio density of the Property to permit the construction of the
Expansion Space. All costs of the Lot Line Adjustment shall be paid by Tenant,
when due and payable from time to time, as Additional Rent under the Lease to
include, but not limited to, Landlord’s and Landlord’s Affiliate’s legal fees
and lender review fees, map recordation fees, easement preparation and
recordation fees, and all government processing fees. The parties acknowledge
that Landlord intends to grant Landlord’s Affiliate, as the owner of the
Adjacent Property, an easement to use that portion of the Adjacent Property
which is transferred to Landlord by the Lot Line Adjustment, so that Tenant
shall have no right to the use of any portion of the Adjacent Property which is
the subject of the Lot Line Adjustment. Landlord’s Affiliate has joined this
Fourth Amendment for the limited purpose of confirming its agreement to the
terms of this Section 7.
     8. Additional Parking. Landlord agrees to provide Tenant, at Landlord’s
sole cost and expense, parking for the Expansion Space, in a location shown on
the parking map attached to this Fourth Amendment as Exhibit D.
     9. Governmental Permits and Approvals. Tenant shall be responsible, at its
sole cost and expense, for applying for and obtaining all state and/or local
government permits and approvals required in connection with the construction
and occupancy of the Expansion Space, including without limitation all permits
or approvals necessary to permit the construction of the Expansion Space,
including the Lot Line Adjustment. Landlord shall, at no cost or expense to
Landlord, cooperate with Tenant as may be reasonably required in connection with
Tenant’s obtaining such permits and approvals.
     10. Termination Option.
          (a) Section 3.3 of the Lease is hereby deleted and replaced in its
entirety as follows:
“Notwithstanding anything to the contrary contained herein, Tenant shall have
the right, in its sole and absolute discretion, to terminate this Lease, which
termination shall be effective at the end of the fifth year after the Expansion
Space Rent Commencement Date, upon not less than twelve (12) months prior
written notice to Landlord, which notice, as a condition to its effectiveness
and the effectiveness of any termination, shall be accompanied by the payment of
the Termination Amount. Upon the effective date of such termination made
pursuant to this paragraph, this Lease shall terminate and all of the rights and
obligations of the parties hereunder shall thereafter cease and terminate,
except pursuant to any provision which expressly survives the termination
hereof, including without limitation, Tenant’s indemnification obligations set
forth in Article 38 of this Lease and Tenant’s obligations and liabilities which
accrue or arise prior to the termination date of this Lease, including, without
limitation, Tenant’s obligation to pay any and all Rent which accrued prior to
such termination date.”

-5-



--------------------------------------------------------------------------------



 



          (b) Section 41.28 of the Lease is hereby deleted and is replaced in
its entirety as follows:
     “Termination Amount” shall mean an amount equal to the present value of the
sum of Annual Base Rent, Improvement Rent and Additional Rent anticipated to
become due during the period from the fifth anniversary of the Expansion Space
Rent Commencement Date through the Extension Term Expiration Date (had the Lease
not been terminated) discounted at a discount rate of 8%.”
     11. Expansion Space Rent Commencement Date and Extension Term Expiration
Date. Tenant shall execute and deliver a written acknowledgment of the Expansion
Space Rent Commencement Date and the Extension Term Expiration Date in the form
attached hereto as Exhibit C; provided however, Tenant’s failure to execute and
deliver such acknowledgment shall not affect Landlord’s rights hereunder.
     12. Miscellaneous.
          (a) This Fourth Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Fourth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
          (b) This Fourth Amendment is binding upon and shall inure to the
benefit of the parties hereto, their respective agents, employees,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.
          (c) This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto except having additional signature pages
executed by other parties to this Fourth Amendment attached thereto.
          (d) Landlord and Tenant each represent and warrant that it has not
dealt with any broker, agent or other person in connection with this
transaction, and that no broker brought about this transaction. Landlord and
Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this transaction.
          (e) Except as amended and/or modified by this Fourth Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this Fourth
Amendment. In the event of any conflict between the provisions of this Fourth
Amendment and the provisions of the Lease, the provisions of this Fourth
Amendment shall prevail. Whether or not specifically amended by this Fourth
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Fourth
Amendment.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment
as of the day and year first above written.

                     
 
                        TENANT:            
 
                        DIGENE CORPORATION,         a Delaware corporation    
 
                        By:   /s/ Charles M. Fleischman                        
    Name: Charles M. Fleischman         Title: President and Chief Operating
Officer
 
                        LANDLORD:            
 
                        ARE-METROPOLITAN GROVE I, LLC,     a Delaware limited
liability company
 
                        By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,         a
Delaware limited partnership,             managing member    
 
                            By:   ARE-QRS CORP.,                 a Maryland
corporation                 its general partner    
 
                   
 
          By:   /s/ Jennifer Pappas    
 
             
 
   
 
              Name: Jennifer Pappas    
 
             
 
   
 
              Title: V.P. & Assistant Secretary    
 
             
 
   

-7-



--------------------------------------------------------------------------------



 



JOINDER BY LANDLORD’S AFFILIATE:
The undersigned hereby joins this Fourth Amendment for the limited purpose of
confirming the provisions of Section 7 of this Fourth Amendment:

                      ARE-30 WEST WATKINS, LLC,     a Delaware limited liability
company
 
                    By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,             a
Delaware limited partnership,             managing member    
 
                      By:   ARE-QRS CORP.,                 a Maryland
corporation,                 general partner    
 
               
 
          By: /s/ Jennifer Pappas    
 
               
 
          Name: Jennifer Pappas    
 
               
 
          Title: V.P. & Assistant Secretary    
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEMISED PREMISES
EXHIBIT A

-1-



--------------------------------------------------------------------------------



 



EXHIBIT B
EXPANSION SPACE WORK LETTER
     THIS EXPANSION SPACE WORK LETTER dated as of November 15, 2005 (this “Work
Letter”) is made and entered into by and between ARE-METROPOLITAN GROVE I, LLC,
a Delaware limited liability company (“Landlord”), and DIGENE CORPORATION, a
Delaware corporation (“Tenant”), and is attached to and made a part of the
Fourth Amendment to Lease dated as of even date herewith (the “Fourth
Amendment”), by and between Landlord and Tenant. Any initially capitalized terms
used but not defined herein shall have the meanings given them in the Fourth
Amendment.
     1. General Requirements
          (a) Tenant’s Authorized Representative. Tenant designates Charles
Fleishman and Larry Wellman (either such individual acting alone, “Tenant’s
Representative”) as the only persons authorized to act for Tenant pursuant to
this Work Letter. Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative. Tenant may change either Tenant’s
Representative at any time upon not less than 5 business days advance written
notice to Landlord. No period set forth herein for any approval of any matter by
Tenant’s Representative shall be extended by reason of any change in Tenant’s
Representative. Whenever this Work Letter requires that Tenant’s Representative
notify either Landlord or Landlord’s Representative in writing, such notice may
be made by a facsimile transmission and/or electronic (e-mail) notification.
          (b) Landlord’s Authorized Representative. Landlord designates Larry
Diamond and Vin Ciruzzi (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change Landlord’s Representative at any
time upon not less than 5 business days advance written notice to Tenant. No
period set forth herein for any approval of any matter by Landlord’s
Representative shall be extended reason of any change in Landlord’s
Representative. Whenever this Work Letter requires that Landlord’s
Representative notify either Tenant or Tenant’s Representative in writing, such
notice may be made by a facsimile transmission and/or electronic (e-mail)
notification.
          (c) Architects, Consultants and Contractors. Landlord and Tenant
hereby acknowledge and agree that DNC Architects has been mutually approved as
the architect (the “TI Architect”) for the Tenant Improvements (as defined
below), and the Whiting-Turner Contracting Company has been mutually approved as
the general contractor (the “TI Contractor”). Any subcontractors for the Tenant
Improvements shall be selected by Tenant, subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed.
EXHIBIT B

-1-



--------------------------------------------------------------------------------



 



          (d) Development Schedule. The Tenant Improvements may be completed in
one or more phases, and the schedule for design and development of each phase of
the Tenant Improvements, including without limitation the time periods for
delivery of construction documents and performance, shall be in substantially
the form attached hereto as Schedule A (each development schedule is herein a
“Development Schedule”). For each phase of the Tenant Improvements, Tenant shall
prepare and deliver to Landlord a Development Schedule, which shall be subject
to Landlord’s reasonable approval. Tenant shall use commercially reasonable
efforts to complete that portion of the Tenant Improvements in accordance with
any approved Development Schedule.
     2. Tenant Improvements
          (a) Tenant Improvements Defined. As used herein, “Tenant Improvements”
shall mean all improvements to the Expansion Space, desired by Tenant of a fixed
and permanent nature. Other than funding the TI Allowances (as defined below) as
provided herein, Landlord shall not have any obligation whatsoever with respect
to the finishing of the Expansion Space.
          (b) Tenant’s Space Plans. Tenant has previously delivered to Landlord
schematic drawings and outline specifications (the “TI Design Drawings”)
detailing Tenant’s requirements for the Tenant Improvements. Landlord shall
promptly upon execution and delivery of the Lease deliver to Tenant the written
objections, questions or comments of Landlord and the TI Architect with regard
to the TI Design Drawings. Tenant shall cause such TI Design Drawings to be
revised to address Landlord’s written comments and shall resubmit said drawings
to Landlord for approval within 10 business days thereafter. Such process shall
be repeated until Landlord has approved the TI Design Drawings.
          (c) Working Drawings. On or before the date shown in the Development
Schedule, Tenant shall cause the TI Architect to prepare and deliver to Landlord
for review and comment construction plans, specifications and drawings for the
Tenant Improvements (“TI Construction Drawings”), which TI Construction Drawings
shall be prepared substantially in accordance with the TI Design Drawings.
Tenant shall be solely responsible for ensuring that the TI Construction
Drawings reflect Tenant’s requirements for the Tenant Improvements. Landlord
shall deliver its written comments on the TI Construction Drawings to Tenant not
later than 10 business days after Landlord’s receipt of the same; provided,
however, that Landlord may not disapprove any matter that is consistent with the
TI Design Drawings. Tenant and the TI Architect shall consider all such comments
in good faith and shall, within 10 business days after receipt, notify Landlord
how Tenant proposes to respond to such comments. Any disputes in connection with
such comments shall be resolved in accordance with Section 2(d) hereof. Provided
that the design reflected in the TI Construction Drawings is consistent with the
TI Design Drawings, Landlord shall approve the TI Construction Drawings
submitted by Tenant. Once approved by Landlord, subject to the provisions of
Section 2(d) below, Tenant shall not materially modify the TI Construction
Drawings except as may be reasonably required in connection with the issuance of
the TI Permit (as defined in Section 4(b) below).
EXHIBIT B

-2-



--------------------------------------------------------------------------------



 



          (d) Approval and Completion. Upon any dispute regarding the design of
the Tenant Improvements, which is not settled within 10 business days after
notice of such dispute is delivered by one party to the other, Tenant shall make
the final decision regarding the design of the Tenant Improvements, provided
that (i) Landlord shall make the final decision regarding the design of the
shell of the Building, (ii) Tenant and Landlord act reasonably and such final
decisions are either consistent with or a compromise between Landlord’s and
Tenant’s positions with respect to such dispute, and (iii) all costs and
expenses resulting from any such decision by Tenant shall be payable out of the
TI Fund, as defined in Section 5(d) below. Any changes to the TI Construction
Drawings following Landlord’s and Tenant’s approval of same requested by Tenant
shall be processed as provided in Section 4 hereof (regarding Changes).
     3. Performance of Tenant Improvements.
          (a) Commencement and Permitting of Tenant Improvements. Tenant shall
commence construction of each phase of the Tenant Improvements upon obtaining
and delivering a building permit (the “TI Permit”) authorizing the construction
of the applicable phase of the Tenant Improvements consistent with the TI
Construction Drawings approved by Landlord. The cost of obtaining the TI Permit
shall be payable from the TI Fund. Consistent with its obligations under this
Work Letter and to the extent not detrimental to Landlord’s interests, Landlord
shall assist Tenant in obtaining the TI Permit.
          (b) Selection of Materials, Etc. Where more than one type of material
or structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion regarding the
Tenant Improvements, provided that Landlord shall make any such decision
regarding the shell of the Building.
          (c) Completion of Tenant Improvements. The Tenant Improvements shall
be deemed substantially complete when the Tenant Improvements are completed in a
good and workmanlike manner in accordance with the TI Permit, subject only to
Minor Variations and normal “punch list” items of a non-material nature which do
not interfere with the use of the Premises (“Substantial Completion”). For
purposes of this Work Letter, “Minor Variations” shall mean any modifications
reasonably required: (i) to comply with all applicable Legal Requirements and/or
to obtain or to comply with any required permit; (ii) to comport with good
design, engineering, and construction practices which are not material; or
(iii) to make reasonable adjustments for field deviations or conditions
encountered during the construction of the Tenant Improvements.
     4. Changes. Any changes requested by Tenant to the Tenant Improvements
after the delivery and approval by Landlord of the TI Design Drawings, shall be
requested and instituted in accordance with the provisions of this Section 4.
          (a) Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 10 business
days thereafter, provided that (i) Landlord’s approval shall
EXHIBIT B

-3-



--------------------------------------------------------------------------------



 



not be unreasonably withheld, conditioned or delayed for any Change Request
which does not relate to the shell of the Building, and (ii) Landlord’s approval
may be given or withheld in Landlord’s sole discretion for any Change Request
which relates to the shell of the Building.
          (b) Implementation of Changes. If Landlord approves such Change
Request and Tenant deposits with Landlord any Excess TI Costs (as defined in
Section 5(d) below) required in connection with such Change, Tenant may cause
the approved Change to be instituted.
     5. Costs
          (a) Budget For The Tenant Improvements. Before the commencement of
construction of the Tenant Improvements, Tenant shall obtain and deliver to
Landlord a detailed breakdown, by trade, of the costs incurred or which will be
incurred, in connection with the design and construction of the Tenant
Improvements (the “Budget”). The Budget shall be based upon the TI Construction
Drawings approved by Landlord and shall include a payment to Landlord of
administrative rent (“Administrative Rent”) equal to 3.0% of the hard
construction related costs of the Tenant Improvements for monitoring and
inspecting the construction of Tenant Improvements, which sum shall be payable
from the TI Fund. If the Budget is greater than the TI Allowances, Tenant shall
deposit with Landlord the difference, in cash, prior to the commencement of
construction of the applicable portion of the Tenant Improvements, for
disbursement by Landlord as described in Section 5(d).
          (b) TI Allowances. Landlord shall provide to Tenant certain
improvement allowances (collectively, the “TI Allowances”) as follows (and as
set forth in Section 3 of the Fourth Amendment):
               (i) a tenant improvement allowance in the maximum amount of
$75.00 per rentable square foot in the Expansion Space, or $2,487,000 in the
aggregate, which is to be applied to the costs of constructing the shell of the
Expansion Space, and is included in the Annual Base Rent for the Expansion Space
set forth in the Fourth Amendment (the “Shell Allowance”); and
               (ii) an additional tenant improvement allowance in the maximum
amount of $100.00 per rentable square foot in the Expansion Space, or $3,316,000
in the aggregate (the “Additional TI Allowance”), which shall, to the extent
used, shall be repaid as Expansion Space Improvement Rent in accordance with the
terms of Section 6 of the Fourth Amendment.
     Prior to the commencement of construction of the Tenant Improvements,
Tenant shall notify Landlord of how much of the TI Allowances Tenant has elected
to receive from Landlord, and how much of the TI Allowances Tenant has elected
to use towards any portion of the Tenant Improvements. Such election shall be
final and binding on Tenant, and may not thereafter be modified without
Landlord’s consent, which may be granted or withheld in Landlord’s sole and
absolute discretion. The TI Allowances shall be disbursed in accordance with
this Work Letter. Tenant may not use any portion of any of the TI Allowances
after the first anniversary of the Expansion Term Commencement Date. Tenant may
not use more than $1,692,750 of the Shell
EXHIBIT B

-4-



--------------------------------------------------------------------------------



 



Allowance for the construction of the shell for the North Expansion, and not
more than $794,250 of the Shell Allowance for the construction of the shell for
the East Expansion. Tenant may not use more than $2,257,000 of the Additional TI
Allowance for the construction of the Tenant Improvements for the North
Expansion, and not more than $1,059,000 of the Additional TI Allowance for the
construction of the Tenant Improvements for the East Expansion.
          (c) Costs Includable in TI Fund. The TI Fund shall be used solely for
the payment of design and construction costs of the Tenant Improvements,
including, without limitation, the cost of preparing the TI Design Drawings and
the TI Construction Drawings, all costs set forth in the Budget, including
Landlord’s Administrative Rent, and the cost of Changes (collectively, “TI
Costs”). Notwithstanding anything to the contrary contained herein, the TI Fund
shall not be used to purchase any furniture, personal property, Tenant’s voice
or data cabling, or other non-Building System materials or equipment not
incorporated into the Improvements.
          (d) Excess TI Costs. Landlord is under no obligation to bear any
portion of the cost of the Tenant Improvements except to the extent of the TI
Allowances. Before the commencement of construction of the Tenant Improvements,
if at any time the remaining TI Costs under the Budget exceed the unexpended TI
Allowances which Tenant has elected to receive, Tenant shall deposit with
Landlord, as a condition precedent to Landlord’s obligation to fund the TI
Allowances, 100% of the then current TI Cost in excess of the remaining TI
Allowances (“Excess TI Costs”). If Tenant fails to deposit, or is late in
depositing the Excess TI Costs with Landlord, Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including,
but not limited to, the right to interest at the Default Rate and the right to
assess a late charge), and for purposes of any litigation instituted with regard
to such amounts the same will be considered Rent. Such deposit of Excess TI
Costs, together with the TI Allowances, is herein referred to as the “TI Fund”.
Funds so deposited by Tenant shall be the first disbursed to pay TI Costs before
the disbursement of any portion of the TI Allowances. Tenant shall be fully and
solely liable for TI Costs and the cost of Minor Variations in excess of the TI
Allowances. If upon Substantial Completion of the Tenant Improvements and the
payment of all sums due in connection therewith there remains any undisbursed
portion of the TI Fund, Tenant shall be entitled to such undisbursed TI Fund
solely to the extent of any Excess TI Costs deposit Tenant has actually made
with Landlord.
          (e) Payment for TI Costs. Commencing December 1, 2005, and subject to
the condition precedent that Tenant shall have met all of its obligations
hereunder (including without limitation its obligation to deliver to Landlord
the Budget and deposit the full amount of Excess TI Costs), Landlord shall pay
TI Costs once a month against a draw request in Landlord’s standard form,
containing such certifications, lien waivers, inspection reports and other
matters as Landlord customarily obtains, to the extent of Landlord’s approval
thereof for payment, no later than 30 days following receipt of such draw
request. Notwithstanding the foregoing provision, Landlord may disburse portions
of the Excess TI Costs deposited by Tenant prior to December 1, 2005 to pay TI
Costs. Upon completion of each phase of the Tenant Improvements, Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) “as built” plans in both print and
electronic (CAD) format for such portion of the Tenant Improvements. Landlord
will pay TI Costs directly to the TI Contractor.
EXHIBIT B

-5-



--------------------------------------------------------------------------------



 



6. Miscellaneous
          (a) Consents. Whenever consent or approval of either party is required
under this Work Letter, that party shall not unreasonably withhold, condition or
delay such consent or approval, except as may be expressly set forth herein to
the contrary.
          (b) Modification. No modification, waiver or amendment of this Work
Letter or of any of its conditions or provisions shall be binding upon Landlord
or Tenant unless in writing signed by Landlord and Tenant.
          (c) Counterparts. This Work Letter may be executed in any number of
counterparts but all counterparts taken together shall constitute a single
document.
          (d) Governing Law. This Work Letter shall be governed by, construed
and enforced in accordance with the internal laws of the state in which the
Demised Premises are located, without regard to choice of law principles of such
State.
          (e) Time of the Essence. Time is of the essence of this Work Letter
and of each and all provisions thereof.
          (f) Default. Notwithstanding anything set forth herein or in the Lease
to the contrary, Landlord shall not have any obligation to perform any work
hereunder or to fund any portion of the TI Fund during any period Tenant is in
Default under the Lease.
          (g) Severability. If any term or provision of this Work Letter is
declared invalid or unenforceable, the remainder of this Work Letter shall not
be affected by such determination and shall continue to be valid and
enforceable. To the extent any term or provision of this Work Letter is declared
invalid or unenforceable, Tenant and Landlord shall, using good faith efforts,
revise this Work Letter to address the invalid or unenforceable term or
provision in a manner (to the extent possible) which will nevertheless provide
Tenant and/or Landlord with the benefits or impose the obligations intended to
be provided or imposed by the invalid or unenforceable term or provision.
          (h) Merger. All understandings and agreements, oral or written,
heretofore made between the parties hereto and relating to Tenant Improvements
are merged in this Work Letter, which alone (but inclusive of provisions of the
Lease incorporated herein and the final approved constructions drawings and
specifications prepared pursuant hereto) fully and completely expresses the
agreement between Landlord and Tenant with regard to the matters set forth in
this Work Letter.
          (i) Entire Agreement. This Work Letter is made as a part of the Fourth
Amendment, and together with the Lease, constitutes the entire agreement of the
parties with respect to the subject matter hereof. This Work Letter is subject
to all of the terms and limitation set forth in the Lease, and neither party
shall have any rights or remedies under this Work Letter separate and apart from
their respective remedies pursuant to the Lease.
EXHIBIT B

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to
be effective on the date first above written.

                      TENANT:        
 
                    DIGENE CORPORATION,         a Delaware corporation    
 
                    By:   /s/ Charles M. Fleischman                       Name:
Charles M. Fleischman         Title: President and Chief Operating Officer
 
                    LANDLORD:    
 
                    ARE-METROPOLITAN GROVE I, LLC,         a Delaware limited
liability company    
 
                    By:   ALEXANDRIA REAL ESTATE EQUITIES,         L.P., a
Delaware limited partnership,         managing member
 
                        By:   ARE-QRS CORP.,             a Maryland corporation
            its general partner
 
                        By:   /s/ Jennifer Pappas
 
           
 
          Name: Jennifer Pappas    
 
                        Title: V.P. & Assistant Secretary
 
           

EXHIBIT B

-7-



--------------------------------------------------------------------------------



 



SCHEDULE A TO WORK LETTER
Development Schedule

      Event   Date
Delivery of space plans for TI Design Drawings pursuant to
Section 2(b) of the Work Letter
  done
 
   
Delivery of TI Construction Drawings pursuant to
  December 2, 2005
Section 2(c) of the Work Letter
 
 
   
Delivery of Building Permit
  By January 1, 2006
 
   
Commence construction of phase Tenant Improvements
  By May 1, 2006
 
   
Substantial Completion of phase Tenant Improvements
  By September 20, 2006
 
   
Recordation of Lot Line Adjustment
  September 20, 2006
 
   
Issuance of Temporary Certificate of Occupancy for
  September 20, 2006
phase of Tenant Improvements
   

SCHEDULE A TO
WORK LETTER

-1-



--------------------------------------------------------------------------------



 



EXHIBIT C
ACKNOWLEDGMENT OF EXPANSION SPACE RENT COMMENCEMENT DATE
     This ACKNOWLEDGMENT OF EXPANSION SPACE RENT COMMENCEMENT DATE is made this
                     day of                                         ,
                    , between ARE-METROPOLITAN GROVE I, LLC, a Delaware limited
liability company (“Landlord”), and DIGENE CORPORATION, a Delaware corporation
(“Tenant”), and is attached to and made a part of the Fourth Amendment to Lease
dated as of November ___, 2005 (the “Fourth Amendment”), by and between Landlord
and Tenant. Any initially capitalized terms used but not defined herein shall
have the meanings given them in the Fourth Amendment.
     Landlord and Tenant hereby acknowledge and agree, for all purposes of the
Fourth Amendment, that the Expansion Space Rent Commencement Date of the Lease
is                     ,                                          and Extension
Term Expiration Date of the Lease shall be midnight on
                                        ,                     .
     IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT
OF EFFECTIVE DATE to be effective on the date first above written.

                          TENANT:                 DIGENE CORPORATION,         a
Delaware corporation    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              
 
                        LANDLORD:        
 
                        ARE-METROPOLITAN GROVE I, LLC,         a Delaware
limited liability company
 
                        By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,            
a Delaware limited partnership,             managing member    
 
                            By:   ARE-QRS CORP.,                 a Maryland
corporation
                its general partner    
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

EXHIBIT C

-1-



--------------------------------------------------------------------------------



 



EXHIBIT D
PARKING MAP
see attached
EXHIBIT D

-1-